United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS           August 20, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                              No. 02-41682
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MARIE MARGARET BROWN,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-786-1
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Marie Margaret Brown appeals from the sentence imposed for

transporting illegal aliens within the United States in violation

of 8 U.S.C. § 1324.   She argues that the district court erred by

increasing her offense level under U.S.S.G. § 2L1.1(b)(5) because

her offense involved intentionally or recklessly creating a

substantial risk of death or serious bodily injury to the illegal

aliens she transported.    Because the transportation of aliens in

the trunk of a vehicle is specifically listed in the comments to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-41682
                               -2-

U.S.S.G. § 2L1.1(b)(5) as the type of conduct contemplated by

the Sentencing Commission in drafting this guideline provision

and because the district court determined that the aliens being

transported in the trunk of an automobile without seats or

restraints were susceptible to serious bodily injury or death

in the event of an accident, the district court did not err

in increasing Brown’s offense level under U.S.S.G. § 2L1.1(b)(5).

See U.S.S.G. § 2L1.1, comment. (n.6).    Accordingly, the district

court’s judgment is AFFIRMED.